Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are currently pending in this application. Claims 12-13, 17 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-11, 14-16, 18-21 are considered in this Office action.

IDS
Information disclosure statements (IDS) submitted on September 30, 2020, October 5, 2020, January 4, 2021, February 24, 2021, and June 3, 2021 have been considered. The reference WO 2003073906 A1 cited in the IDS filed on October 5, 2020 has been corrected to WO 03073906 A1. 

Election/Restrictions
Applicant's election of species A1, B1 without traverse and of species C2 with traverse in the reply filed on August 22, 2022 is acknowledged.
 The traversal is on the ground(s) that the species C1-C3 are not mutually exclusive, and that Figs. 2-4 display a detergent dispenser having each one of species C1-C3. Applicant' s argument has been considered and found to be persuasive, because based on Applicant’s arguments and upon review of original disclosure (para 29 and Figs. 2-4), it appears that the rotational, radial, and axial expelling the detergent discussed in para 29 refers to a combined movement by the rotating member configured to move rotationally and radially and movement of the actuator positioned at the distal end of the member and configured to move axially to expel the respective detergent, as shown for species in Figs. 2-4. The restriction requirement between species in Species Group C is therefore withdrawn. The restriction requirement regarding Species Groups A and B is still deemed proper and is therefore made FINAL.
Claims 12-13, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species in Species Groups A and B, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15 recites “The dishwasher…comprising one or more intermittent switches”. It is not clear where the intermittent switches are to be located and what is required for the switch to be considered intermittent. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as it can be any switching means in any component of the dishwasher. Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-8, 15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housmekerides et al. (US 2010/0104488 A1, cited in IDS), hereinafter Housmekerides in view of Gibis et al. (US 2008/0293604 A1, cited in IDS), hereinafter Gibis.
Regarding claim 1, Housmekerides discloses a detergent dispenser (10, Fig. 1) placed into an automatic dishwasher (para 48) on a wire rack (paras 48, 79, 120) to dispense detergent (para 79). The disclosed positioning on the wire rack within automatic dishwasher implicitly teaches placing the dispenser in a wash tub. Housmekerides further discloses that the detergent dispenser includes a driving mechanism (button 380, advance pawl 384) with a rotating shaft (central region of 350) defining a rotational axis (Fig. 2), a member (350) having a first end (inner edge attached to central shaft) coupled to the rotating shaft (integrally formed), and a second end (outer edge) projecting radially outward therefrom (Fig. 2); a track plate (320) having a curved track thereon (e.g. Fig. 2); a backing plate (bottom base of 20, Fig. 3) having one or more outlets (para 76) in fluid communication with the wash tub of the dishwasher, and a cartridge (50) for coupling between the second side of the track plate and the first side of the backing plate (e.g. Fig. 3), and having a plurality of detergents (cleaning compositions placed in chambers 52, para 73) arranged in a configuration complementary to the curved track (circular, Figs. 1c, 2). 
Housmekerides discloses that the cartridge is the refill cartridge (e.g. para 73). Housmekerides does not explicitly disclose that the cartridge is a blister pack. Gibis teaches a circular refill cartridge (Fig. 1) having an array of the detergent elements (5) in blister pockets (2) for use in a multi-wash dispensing device cartridge (e.g. Fig. 3, Abstract, para 55). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the circular refill blister pack taught by Gibis taught by for the circular refill cartridge disclosed by Housmekerides for the predictable result of holding an array of detergents, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would ease of refiling.
The vertical thickness of the funnel 350 disclosed by Housmekerides is less than its diameter, thus the funnel extends, i.e. elongates radially and is interpreted as an elongated member, in the broadest reasonable interpretation. As an alternative interpretation, Gibis further teaches a funnel (134) having an elongated shape axially having a first (upper) end and a second (lower) end (e.g. Fig. 6a). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the funnel disclosed by Housmekerides such that it is elongated downwards as taught by Gibis, with no change in respective function, to yield the same and predictable result of forming a channel for water flow into the chamber, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to better direct water flow into a particular chamber. 
The detergent dispenser disclosed by Housmekerides and modified with Gibis is capable to dispense detergent into the wash tub, the outlets are in fluid communication with the wash tub, the curved track in the track plate is capable to receive the second end of the elongated member, and the driving mechanism is capable to rotate the elongated member on the first side of the track plate with respect to the track plate and the blister pack together along a plurality of rotational positions following the curved track, and one or more of the plurality of rotational positions are capable to orientate the second end of the elongated member proximate the plurality of detergents to dispense detergent into the wash tub through the one or more outlets of the backing plate. 
Regarding claim 2, Housmekerides discloses that the member comprises a dispensing device (opening) proximate the second end and rotated to the plurality of rotational positions to dispense detergent into the wash tub (Figs. 4a-c). Gibis further teaches that the funnel (134) comprises a dispensing device (opening) proximate the second end (Fig. 6A).
Regarding claim 5, Housmekerides discloses that the member (350) comprises an actuator (spiral 352, spring 340, para 76). The disclosed actuator is capable to adjust a position of the dispensing device (opening) among the plurality of rotational positions to dispense detergent into the wash tub.
Regarding claim 6, Housmekerides discloses that the actuator comprises a spring (340, para 76).
Regarding claim 7, Housmekerides discloses that the curved track (320) is a plurality of non-overlapping concentric rings with a plurality of rotating radiuses about the rotational axis (e.g. Fig. 2).
Regarding claim 8, in the arrangement of Housmekerides, the segments defined by the concentric rings of the curved track in the track plate (320) are interpreted as linear radial offsets among the plurality of non-overlapping concentric rings, in the broadest reasonable interpretation.
Regarding claim 15, Housmekerides discloses ribs (386a-e) and slots 392 (Fig. 5a, para 91). The disclosed arrangement is interpreted as intermittent switches, in the broadest reasonable interpretation. Alternatively, the automatic dishwasher disclosed by Housmekerides implicitly comprises control means having various switches to automatically control operation of the dishwasher, e.g. corresponding to buttons, such as “Start” switch, water filling switch, heating switch etc.
Regarding claim 19, Housmekerides discloses an automatic dishwasher (para 48) and a detergent dispenser (10, Fig. 1) placed into the automatic dishwasher to dispense detergent (para 79), e.g. on a wire rack (paras 48, 79, 120). The disclosed positioning on the wire rack within automatic dishwasher implicitly teaches placing the dispenser in a wash tub. Housmekerides further discloses that the detergent dispenser includes a track plate (320) having a track thereon (lower circular surface); a cartridge (50) having a plurality of detergents (cleaning compositions placed in chambers 52, para 73) arranged in a configuration complementary to the track (circular, Figs. 1c, 2); a backing plate (bottom base of 20, Fig. 3) adjacent one side of the blister pack and having one or more outlets (e.g. Fig. 3, para 76) in fluid communication with the wash tub of the dishwasher; a member (funnel 350) adjacent the other side of the blister pack (Fig. 3) and configured to move following the track (e.g. para 77); and a driving mechanism (button 380, advance pawl 384) driving the member among a plurality of track positions. The detergent dispenser disclosed by Housmekerides is capable to dispense detergent into the wash tub, the outlets are in fluid communication with the wash tub, and the track positions are capable to orientate the member proximate the plurality of detergents to dispense detergent into the wash tub through the one or more outlets of the backing plate. 
Housmekerides discloses that the cartridge is the refill cartridge (e.g. para 73). Housmekerides does not disclose that the cartridge is a blister pack. Gibis teaches a circular refill cartridge (Fig. 1) having an array of the detergent elements (5) in blister pockets (2) for use in a multi-wash dispensing device cartridge (e.g. Fig. 3, Abstract, para 55). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the circular refill blister pack taught by Gibis taught by for the circular refill cartridge disclosed by Housmekerides for the predictable result of holding an array of detergents, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would ease of refiling.
Regarding claim 20, Housmekerides discloses a hole in funnel (350) configured to move to the plurality of track positions (via 380, 384, 253, e.g. paras 77-78).The disclosed hole is interpreted as a dispensing device, in the broadest reasonable interpretation, and it is capable to dispense detergent into the wash tub.
Regarding claim 21, Housmekerides discloses a push button (380) to adjust a position of the hole among the plurality of track positions (para 77). The disclosed push button is interpreted as an actuator, and it is capable to adjust a position of the dispensing device (hole in 350) among the plurality of track positions (via 384, 352, para 78) to dispense detergent into the wash tub.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housmekerides et al. (US 2010/0104488 A1, cited in IDS), hereinafter Housmekerides in view of Gibis et al. (US 2008/0293604 A1, cited in IDS), hereinafter Gibis in further view of Gadini (US 8,651,336 B2, cited in IDS), hereinafter Gadini.
The reliance of Housmekerides and Gibis is set forth supra.
Regarding claim 14, Housmekerides does not disclose that the driving mechanism comprises a stepper motor. Gadini teaches a dishwasher comprising a detergent dispenser having a driving mechanism, and that the motor can be an electric stepper motor (col. 46 lines 40-46). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the stepper motor taught by Gadini for the driving means disclosed by Housmekerides for the predictable result of driving rotation of the member, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to automate rotation steps in the detergent dispenser.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard et al. (US 2004/0088796 A1, cited in IDS), hereinafter Neergaard in view of Kessler et al. (US 2013/0137621 A1), hereinafter Kessler.
The reliance of Neergaard is set forth supra.
Regarding claim 16, Neergaard discloses a dishwasher (para 55) and a detergent dispenser (114, Fig. 4, paras 46-47) including a driving mechanism (motor, para 47) with a rotating shaft (141) defining a rotational axis (Fig. 4); an elongated member (146) having a first end coupled to the rotating shaft and a second end projecting radially outward therefrom (Fig. 4); a track plate (117) having a curved track disposed about the rotational axis (Fig. 4); a backing plate (115) having one or more outlets (holes on 115, Fig. 4, similar to 25 on Fig. 1, para 32) in fluid communication with the environment of the appliance (drum for washing machine, wash tub for dishwashing machine; a blister pack (121) for coupling between the track plate and the backing plate, and having a plurality of detergents (128-131) arranged in a configuration complementary to the curved track (circular). In the arrangement of Neergaard, the track plate is capable to receive the second end of the elongated member (142), and the driving mechanism is capable to rotate the elongated member with respect to the track plate along a plurality of rotational positions following the curved track, and one or more of the plurality of rotational positions is capable to orientate the plurality of detergents proximate second end of the elongated member to dispense detergent into the wash tub through the one or more outlets of the backing plate.
Neergaard discloses that the detergent dispenser is placed in the environment of the washing machine (drum, para 22), and that the dispenser can function in the dishwashing machines (para 55). The disclosed dishwashing machine implicitly teaches a wash tub, and the functioning of the detergent dispenser in the dishwashing machine implicitly teaches the detergent dispenser being placed in the wash tub of the dishwashing machine. Further, Kessler teaches a dispenser (1) positioned in a wash tub of a dishwasher (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Neergaard with the wash tub taught by Kessler in order to form a washing chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to place dishes for washing and have a reasonable expectation of success because dishwashers having wash tubs are well known in the art and are commercially available. The detergent dispenser disclosed by Neergaard positioned in the wash tub of the dishwashing machine is capable to perform the claimed function of dispensing detergent into the wash tub of the dishwashing machine.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard et al. (US 2004/0088796 A1), hereinafter Neergaard in view of Kessler et al. (US 2013/0137621 A1), hereinafter Kessler in further view of Rodd (US 2002/0108969 A1, cited in IDS), hereinafter Rodd.
The reliance of Neergaard and Kessler is set forth supra.
Regarding claim 18, Neergaard discloses one or more actuators (cams 150, 152, 154) to vary an axial position of the elongated member parallel to the rotational axis to dispense one or more of the plurality of detergents (para 46). Neergaard does not disclose one or more actuators to vary an axial length of the elongated member.
Rodd teaches a detergent dispenser (e.g. Fig. 6) to be positioned into a dishwasher to dispense detergent into a wash tub (para 31) including a stationary circular blister pack (cartridge 4 comprising compartments 5 encased in plastic, para 34) having a plurality of detergents arranged about a rotational axis (Fig. 3); a backing plate (plate 1) adjacent one side of the circular blister pack and in fluid communication with the wash tub (Figs. 1 and 2); a member (21, 22, 7, 13) adjacent the side of the circular blister pack, and configured to rotate about the rotational axis via 7para 36); and a drive mechanism (e.g. zig-zag mechanism, Fig. 8) rotating the rotating member about the rotational axis between a plurality of rotational positions, orientating the rotating member to dispense detergent into the wash tub (e.g. Fig. 7, para 34), and that the member comprises an actuators (21) to vary an axial length (based on temperature, e.g. paras 41, 42). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dispenser of Neergaard in the dishwasher of Kessler with the actuator taught by Rodd in order to modify the axial length of the member. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to selectively dispense the detergent when needed and have a reasonable expectation of success because such actuators are known in the art. 

Pertinent Prior Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Farano (IT 1245009 B) teaches a dishwasher (Fig. 1) comprising a detergent dispenser (Fig. 2) including a driving mechanism (60, 61) with a rotating shaft (9) defining a rotational axis; an elongated member (30); a track plate (3) having a curved track; a backing plate having one or more outlets (4); a blister pack (1, Fig. 3) between the track plate and the backing plate (Fig. 2). 
Brandt (GB 2417492 A) teaches an automatic dishwasher (p. 9) comprising a dispenser (Figs. 1a, 3a) including a track shell (2) having a curved track (6, Fig. 1b); a backing plate (4) having one or more outlets (13); a cartridge (5) between the track plate and the backing plate (Fig. 1b); a driving mechanism (p. 16) with a rotating shaft defining a rotational axis (6); and an embodiment comprising a member (2) having a first end (inner surface) coupled to the rotating shaft (via 4) and a second end (outer surface) projecting radially outward therefrom (Fig. 3b).
Grau (US 5,464,118) teaches a dispenser (Fig. 1) including a driving mechanism (16, 17) with a rotating shaft (13) defining a rotational axis (col. 2 lines 1-13); a member (8); a track plate (2) having a curved track disposed about the rotational axis (space 18, col. 2 line 14-16); a backing plate (7) having one or more outlets (9); a blister pack (5, Fig. 3) between the track plate and the backing plate (Fig. 2).
Krouwel (US 6,062,420) teaches a dispenser (Fig. 1) including a track plate (7) having a curved track; a backing plate (5) having one or more outlets (13); a blister pack (1) between the track plate and the backing plate (Fig. 2), an elongated member (14) configured to have a variable radial length (Figs. 2-3) .

Allowable Subject Matter
Claims 3-4, 9-11 are objected to as being dependent upon a rejected base claim and intervening claim(s). However, these claims would be allowable if the claim(s) 3, 4, and/or 9 is/are rewritten in independent form including all of the limitations of the base claim and intervening claim(s).
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Housmekerides (US 2010/0104488 A1), Neergaard (US 2004/0088796 A1), Rodd (US 2002/0108969 A1), Rymer (WO 03/073906 A1), Gadini (US 8,651,336 B1), and Brendgens (DE 10158604 A).
As for claims 3 and 4, the prior art of record fails to teach or suggest fairly alone or in combination a dishwasher comprising a detergent dispenser including, inter alia, a blister pack coupled between the second side of the track plate and the first side of the backing plate; an elongated member having a first end coupled to the rotating shaft and a second end projecting radially outward, and configured to rotate on the first side of the track plate with respect to the track plate and the blister pack together along a plurality of rotational positions, the elongated member comprising one or more dispensing devices proximate the second end, wherein the one or more dispensing devices comprise a solenoid configured to actively push the plurality of detergents out of the blister pack, as in context of claim 3, or a roller or wedge, as in context of claim 4, . Such ejecting means allows to provide additional force to actively eject the blister from the blister pack into the wash tub in a more reliable manner without moving the blister pack or exposing the rotating member and the dispensing devices to the chemicals and/or water. 
As for claim 9, the prior art of record fails to teach or suggest fairly alone or in combination a dishwasher comprising a detergent dispenser including, inter alia, a blister pack coupled between the second side of the track plate and the first side of the backing plate; an elongated member having a first end coupled to the rotating shaft and a second end projecting radially outward, and configured to rotate on the first side of the track plate with respect to the track plate and the blister pack together along a plurality of rotational positions, wherein the elongated member further comprises one or more actuators that automatically adjust a length of at least a portion of the elongated member in a direction perpendicular to the rotational axis to match the plurality of rotating radiuses, as in context of claim 9. Such arrangement allows to utilize blister pack comprising multiple circular sets of blisters, and as a result maximize the number of doses available in each blister pack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711